&

Case 2:17-cl-20595-VAR-EAS ECF No. 121, PagelD.2307° Filed 01/24/19 Page 1 of 2

UNITED STATES DISTRICT COURT

_ EASTERN DISTRICT OF MICHIGAN l LL | [E
. . SOUTHERN DIVISION |
~ JAN 24 2019
United States of America, oo | | CLERK'S OFFICE

. U.S. DISTRICT COURT
Plaintiff, | | |
Criminal 17-cr-20595

Vv.

| _ Honorable Marianne O. Battani
Yousef Mohammad Ramadan, |

Defendant.

 

DEFENDANT’S ACKNOWLEDGMENT
OF SUPERSEDING INDICTMENT _

 

I, Yousef Mohammad Ramadan, defendant in this case, hereby acknowledge
that I have received a copy of the Indictment before entering my plea and that I
have read it and understand its contents. |

I know that if I am convicted or plead ouilty, I may be sentenced as follows: .
Count One: 10-years’ imprisonment and a maximum fine of $250,000 | |
Count Two: 10 years? imprisonment and a ‘maximum fine of $250,000

Count Three: 10 years’ imprisonment and a maximum fine of $10,000

Ee |
Yousef Mohammad Ramadan
Defendant .
Case 2:17-cr-20595-VAR-EAS. ECF No. 121, PagelD.2308 Filed 01/24/19 Page 2 of 2

ACKNOWLEDGMENT OF DEFENSE COUNSEL

I acknowledge that I am counsel for defendant and that I have received a copy

of the Standing Order for Discovery and Inspection which requires all pre-trial

motions to be filed within twenty (20) days of arraignment.

 

Counsel for Defendant
